 In the Matter of CARROLLTON METAL PRODUCTS COMPANY'andAMAL-GAMATED ASSOCIATION OF IRON, STEEL, & TIN WORKERS OF NORTHAMERICA, LOCAL No. 1571Cases Nos. C-307 and R-307.-Decided April 14,-1938Cooking Utensil Manufacturing Industry-Interference, Restraint, or Coer-czon-Di-scrimvnation:and activity;charges of,as to certain employees,dismissed-ReinstatementOrdered:of employees discriminatorily discharged-BackPay:awarded, toemployees discriminatorily discharged and laidoff--Investigation of Repre-sentatives:controversy concerning representation of employees: refusal torecognize petitioning union for fear of antagonizing rival organization-UnitAppropriate for Collective Bargaining:production and maintenance employees,except clerical and supervisory employees,office employees,foremen,and assis-tant foremen-PriorElection Voided:election previously ordered without find-ings of fact, and held in an atmosphere surcharged with threats and intimida-tion by supervisory employees,declaredvoid-Election Ordered:time to be setby Board, after compliance with accompanying order and after disposition ofnew charges.Mr. Harry L. LodishandMr. Peter Di Leone,for the Board.Mr. James M. AumgstandMr. John P. Walsh,of Canton, Ohio,andMr. David Kaplan,ofWashington, D. C., for the Machinists.Mr. Marion F. Lemen,of Carrollton, Ohio, andMr. Aaron A.Cohen,of Canton, Ohio, for the Amalgamated.Lynch, Day, Pontius c Lynch,byMr. H. C. Pontius,andMr.John G. Ketterer,of Canton, Ohio, for the respondent.Mr. Harry Cooper,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn May 17, 1937, International Association of Machinists, LocalNo. 1280, herein called the Machinists, filed a petition with theRegional Director for the Eighth Region (Cleveland, Ohio) allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Carrollton Metal Products Company, Car-rollton, Ohio, herein called the respondent, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the-National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 7, 1937, Amalgamated Association of Iron, Steel, &TinWorkers of North America, Local No. 1571, herein called the569 570NATIONAL LABOR RELATIONS BOARDAmalgamated, filed a similar petition with the Regional Director.On August 6, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and further ordered that thecases be consolidated for purposes of such hearing.On August 5, 1937, Marion F. Lemen filed a charge against therespondent, and on August 13, 1937, the case thus sought to be insti-ruted was consolidated for the purpose of hearing with the casesarising on the petitions.On August 24, 1937, the Board, by the'Regional Director issued and duly served its complaint and noticeof hearing on the respondent, the Machinists and the Amalgamated.Pursuant to notice a hearing was held at Carrollton, Ohio, onSeptember 2, 1937, before William P. Webb, the Trial Examinerduly designated by the Board.The case arising on the, complaintcounsel.The Amalgamated was represented by Marion F. Lemen,itspresident.The respondent did not appear. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded to all parties.The Board has reviewed the rulings of the Trial Examiner onobjections to the introduction of evidence during the course, of thehearing and finds no prejudicial errors were committed.The rulingsare hereby affirmed.At the beginning of the hearing counsel for the Machinists movedfor permission to withdraw the petition filed by the Machinists.The Trial Examiner granted the motion, no objection being made.The Trial Examiner was without power to grant this motion.How-ever, in its order dated January 7,1938, the Board granted the requestof the Machinists to withdraw its petition.Counsel for theMachinists also moved that the petition filed by the Amalgamated bedismissed on the ground that no question affecting commerce hadarisen in the case.At the end of the Amalgamated's case, he renewedhismotion on the same ground and also on the ground that theevidence did not warrant the holding of an election.Decision onboth motions was reserved by the Trial Examiner. For reasonsindicated below we hereby deny these motions.Amended charges having been duly filed by the Amalgamated,the Board, on September 21, 1937, by said Regional Director, issuedand duly served its amended complaint and notice of hearing uponthe respondent, the Machinists, and the Amalgamated. In substancethe complaint as amended alleged that the respondent had engagedin and was engaging in unfair labor practices affecting commerce, DECISIONS AZND ORDERS571within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.The complaint -as amended specifically alleged thedischarge for membership and activity in the Amalgamated of MarionF.Lemen, Frank Morrell, Jack Keane, Mervin Guess, HaroldVasbinder, Joseph Blazer, Eugene Davis, Roy Henry, and HenrySmallwood.On August 31, 1937, and September 27, 1937, therespoiiderit filed its answer and amended answer to the complaintand amended complaint, respectively. In its amended answer therespondent admitted that it caused a large part of its raw materialsto be purchased in interstate commerce and a large part of itsproducts to be sold and transported in interstate commerce, butdenied the jurisdiction of the Board on other grounds.The amendedanswer denied that Marion F. Lemen, Frank Morrell, and HaroldVasbinder were discharged. It also denied that the other namedemployees were discharged for membership in the Amalgamatedand alleged that they were discharged for cause.Notice of postponement of the hearing was duly served on therespondent, the Amalgamated, and the Machinists.Pursuant tonotice a hearing was held on October 11 and October 12, 1937, atCarrollton, Ohio, -beforeWilliam P. Webb, the Trial Examiner dulydesignated by the Board.The Board and the respondent wererepresented by counsel.Neither the Amalgamated nor the Machinistsappeared.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded to all parties.At the end of the Board's case, counselfor the respondent moved to dismiss the complaint on the groundthat the evidence did not establish that it had engaged in any of theunfair labor practices complained of, and also on jurisdictionalgrounds.This motion was renewed at the end of the case, and theTrial Examiner twice reserved ruling on the motion. In the Inter-mediate Report which he subsequently filed, the Trial Examinerdenied the motion.For reasons indicated below we affirm this ruling.During the hearing other rulings on motions and on objections tothe admission of testimony were made. The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded that aquestion affecting commerce had arisen concerning the representationof employees of the respondent at its Carrollton, Ohio, plant, and onthe basis of such conclusion, and acting pursuant to Article III, Sec-tion 8, of its Rules and Regulations, issued a Direction of Election 1on November 18, 1937, in which it found that all of the productionemployees of the respondent at its Carrollton, Ohio, plant, except14 N L R B. 142 572NATIONAL LABOR RELATIONS BOARDclerical and- supervisory employees, office employees, -foremen andassistantforemen, constituted a unit appropriate for.the purposes ofcollective bargaining.For the ' purpose of expediting the electionand thereby insuring to the employees of the respondent at its Carroll-ton, Ohio, plant the full benefit of their right to collective bargainingas soon as possible, the Board directed the election without at the sametime issuing a decision embodying complete findings of fact and con-clusions of law.The Board further directed that in the conduct ofthe election the following employees named in the case arising on thecomplaint, to wit: Mervin Guess, Harry Smallwood, Marion F. Lemen,Frank Morrell, Jack Keane, Harold Vasbinder, and Joseph Blazer,alleged to have been discharged pursuant to an unfair labor practicewithin the meaning of Section 8 (3) of the Act, be permitted to vote,and that the ballot of each of the above-named employees be segregatedpending decision of the complaint case.On November 29, 1937, the Trial Examiner filed his IntermediateReport, finding that Eugene Davis, Roy Henry, Harry Smallwood.Marion F. Lemen, Harold Vasbinder, and Joseph Blazer were dis=charged because of membership in and activity for the Amalgamated',recommending that the respondent make whole each of the employeesnamed for any loss of pay each suffered by reason of his discharge, andthat the respondent reinstate Lemen, Vasbinder, and Blazer to theirformer positions.He also found that the evidence did not sustainthe allegations of the complaint with respect to Frank Morrell, JackKeane, and Mervin Guess. On December 4, 1937, the respondent, filedexceptions to the Intermediate Report, which we have considered acidfind to be without merit except with respect to the case of Vasbinder.Pursuant to the Board's Direction of Election, an election by secretballot was conducted on November 29, 1937, by the Regional Directorfor the Eighth Region among the employees of the respondent con-stituting the bargaining unit found appropriate by the Board.OnDecember 2, 1937, the Regional Director issued his IntermediateReport upon the secret ballot, which was duly served upon the partiesto the proceeding.As to the balloting and its results, the Regional Director reportedthe following :Total number of employees eligible___________________________ 102Totalnumber of ballots counted_____________________________87Total number of votes for International Association of Ma-chinists, Local No. 1280 ------------------------------------53Total number of votes for Amalgamated Association of Iron,Steel,& Tin Workers of North America, Local No. 1571_______30Total number of votes for neither organization________________4Total number of blank ballots_______________________________0Total number of void ballots_________________________________0Total number of challenged votes____________________________13 DECISIONS AND ORDERS573-Since the challenged votes, which included the votes ordered segre-gated by the Board in its Direction of Election,could not affect theresults of the election,we need not consider those votes.On December 6, 1937, the Amalgamated filed objections to the ballotand a petition for a,new election.The objections in substance allegedthat prior to the election the respondent through its supervisory em-ployees and by other means waged a campaign of coercion and intimi-dation against the Amalgamated and its members, and thereby inter-fered with the freedom of the election.On January 4, 1938, it appear-ing to the Regional Director for the Eighth Region that the objectionsraised a substantial and material issue with respect to the conduct ofthe ballot,he issued and caused to be served upon the respondent, theAmalgamated,and the Machinists,a notice of hearing on the objec-tions.Notices of two postponements of hearing were duly served uponthe parties.Pursuant to notice a hearing was held on January 26 and27, 1938, at Carrollton, Ohio, beforeWaldo C. Holden, the TrialExaminer duly designated by the Board. The Board,the respondent,the Machinists,and the Amalgamated were represented by counsel andall participated in the hearing.Full opportunity-to be heard, toexamine and to cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the TrialExaminer andfinds thatno prejudicial errorswere committed.The rulings are hereby affirmed.The Machinists,on January 29, 1937, and the Amalgamated, onFebruary 2, 1937,requested an opportunity for oral argument beforethe board on the record and exceptions taken at the hearing on theobjections to the ballot.Pursuant to notice,a hearing was held be-fore the Board on February 9, 1938, in Washington,D. C., for thepurpose of such oral argument.Neither the Amalgamated nor therespondent appeared at the hearing.The Machinists participated.Upon the entire record in both cases, the Board makes the fol-lowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCarrolltonMetal Products Company is an Ohio corporation withits principal office and plant in Carrollton,Ohio.The respondentmaintains a sales office in Chicago.The business of the respondentis the manufacture of stainless steel cooking utensils and tin ware.Approximately 50 per cent of the raw materials utilized by the re-spondent in manufacture are purchased outside of the State of Ohio.At least 80 per cent of the finished product of the respondent is 574NATIONAL LABOR RELATIONS BOARDshipped outside of the State of Ohio.The total amount of pur-chases and sales by the respondent in the course of a year is morethan $50,000.In its answer to the complaint the respondent admitted that itpurchased a large part of the raw materials which it used in manu-facture, in interstate commerce, and that it sold a large part of itsmanufactured product in interstate commerce.At the hearing therespondent admitted that it was engaged in interstate commerce.H. THE ORGANIZATIONSINVOLVEDAmalgamated Association of Iron, Steel, & Tin Workers of NorthAmerica, Local No. 1571, is a labor organization affiliated with` aninternational union, Amalgamated Association of Iron, Steel, & TinWorkers of North America, which is in turn affiliated with the Com-mittee for Industrial Organization.The Amalgamated admits tomembership production and maintenance employees of the respond-ent, except foremen, assistant foremen, and office employees.International Association of Machinists, Local No. 1280, is a labororganization affiliated with an international union, International As-sociation of Machinists, which is in turn affiliated with the AmericanFederation of Labor.The Machinists admits to membership clerical,supervisory, and office employees, in addition to production andmaintenance employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Discrimination in hire or tenure of employment1.BackgroundAbout the middle of March 1937, the Amalgamated began to or-ganize the employees of the respondent. Soon after the commence-ment of organization by the Amalgamated, employees of the respond-ent formed the Carroll Metal Workers' and Decorators' Association,herein called the Association.On April 28, 1937, the Amalgamated notified Pfefferkorn, presi-dent of the respondent, that it desired to meet with him for purposesof collective bargaining and to discuss the reinstatement of severaldischarged employees.The request was granted and Pfefferkorn metwith a committee representing the Amalgamated.He demanded alist of members of the Amalgamated.The request was refused,whereupon he refused to negotiate further with the committee.Be-cause of the refusal to negotiate, the Amalgamated called a strike onApril 29, 1937.The strike lasted for 4 weeks. Several attempts weremade by the Amalgamated during that time to contact Pfefferkorn DECISIONSAND ORDERSig,575and Stevens, superintendent of the respondent.These attemptswere vain.On or about May 12, 1937, while the strike was in progress, theAssociation was dissolved and at the meeting at which the dissolutiontook place, an organizer for the International Association of Ma-chinists received from employees of the respondent there present,applications for membership in his organization.The organizertestified that he had been called to Carrollton by four employees ofthe respondent, two of whom he knew to be machinists.At thesame time a charter was apparently applied for, though the recordis not clear on this point, and a new organization, the Machinists,was formed.A meeting between Pfefferkorn and Stevens and representatives ofthe Amalgamated and the Machinists took place during the last weekinMay 1937, when an agreement was reached whereby the respond-ent agreed to take back all striking employees without discrimina-tion because of union activity, pending a settlement of the strike.Following the agreement, on or about June 1 the plant resumedoperations and employees returned to work.Within a few hoursafter the renewal of operations, because of alleged violations ofthe agreement, employees began a sit-down strike in the plant.On July 3, 1937, following the granting of an injunction againstthe strikers by the Common Pleas Court of Carroll County, Ohio,the sit-down strike was terminated.On July 6, through the efforts of the Regional Director for theEighth Region, an agreement was reached between the managementof the respondent and representatives of the unions involved wherebythe respondent agreed "to return all the usual workers to their regu-lar jobs under regular conditions, as quickly as the completion ofinventory is made."Most of the employees returned to work pursu-ant to this agreement.The discharges discussed below must be considered in the lightof the record as a whole. From the whole record, the antagonismof Pfefferkorn and supervisory employees of the respondent towardthe Amalgamated and its members is clear.This antagonism wasmost clearly revealed at the hearing on the objections to the electionof November 29, 1937, hereafter discussed.Several of the.super-visory employees directly concerned with the discharges set forthbelow are members of the Machinists and active in its behalf, whereasthose employees alleged to have been discriminatorily discharged aremembers of a rival organization.Moreover, the record indicatesthat previous to the formation of the Machinists, members of theAssociation, the purpose of which appears to have been to "keep theoutside union out of the plant", were permitted to solicit for the 576!,)NATIONAL LABOR RELATIONS BOARDAssociation during working hours.Foremen in the plant also solic-ited for the Association.The financial secretary of the Machinists,and a member of the executive' committee testified that they hadpreviously been active in the Association. All of the above considera-tions throw light on the motivating factors behind the lay-offs anddischarges as set forth below.2.The lay-offs and dischargesEugene Davis.The amended complaint alleges that Eugene Daviswas discharged on November 27, 1936, because of his membership inand activity for the Amalgamated. The answer alleges that he wastemporarily laid off for disciplinary reasons.Davis' testimony reveals that he was employed by the respondenton July 31, 1935.At the time he was laid off, no union was in exist-ence at the plant of the respondent, but Davis testified that he hadbeen talking to employees about organizing one.Lemen, presidentof the Amalgamated, corroborated this testimony.Lemen testifiedthat he and Davis had conferred on the matter of union organiza-tion at that time.According to Davis' testimony he had been "called"twice by the respondent for talking about unions before his lay-off.Immediately before his lay-off Davis' name had headed a petitionfor higher wages which was circulated in his department.On No-vember 25, 1936, he was laid off by Stratton, his foreman, who gaveas a reason that "your name headed that petition that was circulatedthere for higher wages."Although the Amalgamated was not yet inexistence it is evident that Davis' organizational activity at that timewas a step in the direction of the formation of the Amalgamated.Davis was reinstated on January 4, 1937.He testified that afterhe was reinstated, Stratton, his foreman, told him that his name hadbeen brought up at the office in connection with the Amalgamated,and that "he would bet his last dollar that I wouldn't give him anytrouble . . . and he said the coal miners had a wonderful organiza-tion, but he said we didn't need one in the shop." Davis joined theAmalgamated when it was first formed about March 20, 1937.Stratton, foreman of the polishing department, testified that 2or 3 weeks before Davis was laid off he had been lax in polishingand had polished too roughly. Complaints had been received by thosewho handled the work after him.No such complainants, however,testified at the hearing.He also testified that Davis had been re-hired in spite of his bad work because Davis was a friend of his, andhad promised to do good work. It seems that, after being rehired,Davis' work was satisfactory, until a few weeks before the hearing,when, according to Stratton's testimony, it began to get bad again.Although Stratton would not admit that Davis was his best insidepolisher, he did admit that he would, sometimes take Davis, along DECISIONS AND ORDERS577with other inside polishers, to set the piece-rate price.Stratton couldnot remember saying anything to Davis with respect to the circulationof the petition.Stratton did not deny the conversation with Davisafter the latter's reinstatement concerning the fact that his name hadbeen brought up at the office in connection with organization by theAmalgamated.Nor is Davis' testimony that he \i-,is "called" twiceto the office for talking about unions, before his lay-off, controverted.McLaughlin, assistant foreman of the polishing department, alsotestified that Davis did poor work before his lay-off.On cross-examinationMcLaughlin could not remember when Davis startedto make mistakes.McLaughlin admitted that a petition for higherwages was circulated in his department and that some of his mensigned it, but as to whether or not Davis' name headed the list, he"couldn't say to that."McLaughlin testified that he had seen Davison the picket line and knows "it was C. I. 0." Both Stratton andMcLaughlin are members of the Machinists and previously belongedto the Association.Stratton's admission that he would sometimes take Davis to setthe piece-rate price is inconsistent with hiss other testimony and that.of McLaughlin concerning Davis' poor work. In view of that factand in view of the circumstances of Davis' lay-off, as set forth above,we are of the opinion that Davis' allegedly bad work was not the realmotive behind his lay-off.We find that the respondent laid offEugene Davis on November 25, 1936, because of his activity on behalfof organization in the plant looking toward the formation of theAmalgamated, and thereby discriminated against him with respectto hire and tenure of employment, for the purpose of discouragingmembership in the Amalgamated.Roy Henv y.The amended complaint alleges that Roy Henry wasdischarged by the respondent on March 22, 1937, because of mem-bership in and' activity for the Amalgamated.The answer allegesthat Henry was laid off temporarily for disciplinary reasons.Henry testified that lie was employed by the respondent in October1934, that he joined the Amalgamated in March 1937, being the fifthone to join, that he was active in recruiting for that organization,and that he was known by the respondent to be a member of it.Henry was laid off on March 26, 1937.According to his testimony,his foreman, Algeo, told him he was asked to lay him off, that "Therewas union talk going around the shop . . . that `they' 2 had arrivedat the conclusion" that it was Henry.Algeo also told him that some-one had made a trip to Canton to see an organizer, and that "they"had come to the conclusion that it was Henry.Henry told him hehad not made the trip and asked him if his work was all right, and2 Quotation masks supplied. 578NATIONAL LABOR RELATIONS BOARDAlgeo said it was.Henry testified that his brother had made thetrip to Canton.Algeo testified that the reason for Henry's lay-off was that hebothered other men on the presses by talking to them during workinghours, and that that was strictly prohibited.When asked what hesaid to Henry when he laid him off, Algeo testified as follows : "I toldhim a few times before he was doing too much talking around to themen on the presses and I was just going to lay him off. That wasall that there was to it." In spite of the "strict prohibition" againsttalking in the plant, Algeo admitted that others in the departmenttalked, though not as often as Henry did, and he "saw Henry do itmore than other fellows."At the time of the lay-off Algeo hadHenry's check all ready for him, and admitted telling Henry that hehad been "told" to give him his check.Stevens, superintendent of the plant, reinstated Henry on April27, 1937, and told him that he had not been laid off for union activity.Stevens had been absent from the plant when Henry was laid off.Henry testified that between the time of his lay-off and the time of hisreinstatement, he had "filed charges" with the Board.Algeo did not deny that Henry's work was satisfactory. In viewof that fact, the length of Henry's tenure of employment, the minornature of his offense in the light of Algeo's testimony, and the othercircumstances of his discharge as set forth above, we are led to believethat the reason advanced by Algeo for his discharge was not the realmotive behind such discharge.That Henry was active for the Amal-gamated is uncontroverted. It should be noted that Algeo at thetime of Henry's discharge was a member of the Association and thatat the time of the hearing of October 11, 1937, Algeo was a memberof the Machinists.For the reasons indicated above, we find that the respondent laidoff Roy Henry on March 26, 1937, and thereby discriminated againsthim with respect to hire and tenure of employment, in order todiscourage membership in the Amalgamated.Mervin Guess.The amended complaint alleges that the respond-ent discriminatorily demoted Mervin Guess on July 6, 1937, dis-charged him on July 16, 1937, and has since refused to reinstate him.The answer alleged that Guess was hired on March 29, 1937, andlaid off on April 5, 1937, due to lack of work ; that shortly thereafterhe was employed by a concern which was installing a sprinkler sys-tem in the plant, that he worked for that concern until the strike ofApril 29, 1937, that he returned to work for the concern July 6, 1937,and that his employment with the concern terminated upon the com-pletion of the installation of the sprinkler system.The testimony of Guess reveals that he was employed by the re-spondent from March 28, 1937, to April 4, 1937, and that he had DECISIONS AND ORDERS579never before been employed by it.On April 5, 1937, he was laidoff and told there was no work.Within a few days, liis foreman sentword to him that a sprinkler system was being set up in the plantand that he had been recommended for a job with the concern en-gaged in setting it up.He reported to his foreman who in turnrecommended him to the foreman of the sprinkler job.Before the strike of April '29, 1937, the superintendent of the re-spondent had asked him about taking a job spraying in the paintshop.Guess worked on the sprinkler job until the strike.As soonas the strike was over he went to the superintendent to ask him aboutthe paint shop job.He was told to finish the sprinkler job, andthat he would then be put to work in the paint shop. About 10 daysafter the strike and a day after the completion of the sprinkler job,Stevens told him there was no place for him at present, but that hewould be the next man hired in the paint shop. Guess testified thathe had never heard from Stevens since that time.He also testifiedthat another man had been hired for the paint shop job.It does not appear that Guess was active for or even a member ofthe Amalgamated. From the facts set forth above, we are unable to^find that the respondent, by laying off Guess, discriminated againsthim in regard to hire and tenure of employment, to discourage mem-bership in the Amalgamated.Harry Smallwood.The amended complaint alleges that HarrySmallwood was discriminatorily discharged on April 16, 1937.The,answer alleges that he was laid off temporarily for disciplinary rea-sons.Smallwood testified that he was employed by the respondenton March 26, 1934, as a trimmer and header on a lathe, that he rankedfirst in seniority in the tin plate department, and that he was laidoff indefinitely on April 16, 1937.He joined the Amalgamated inthe middle of March 1937.He testified that he was recruiting mem-bers for the Amalgamated 2 days before being laid off, and that lieat that time had approached "two members of the A. F. L." who hadbeen in the plant for years and asked them to join the Amalgamated.At the time he was laid off, Algeo told him, according to Smallwood'stestimony, that the reason for it was that he left his departmentbefore the whistle blew. Smallwood testified that everyone in the de-partment had been leaving before the whistle blew for a period of6 months, ever since the building in which they were working had beenbuilt.Smallwood admitted that he had been going outside for asmoke, but testified that other employees also did it, and that Algeohad not cited that offense as the reason for his discharge.After the end of the strike, on July 6, 1937, Smallwood returned.to work, and he was employed by the respondent at the time of thehearing. 580NATIONAL LABOR RELATIONS BOARDAlgeo, his foreman, was a member of the Association at the timeSmallwood was laid off, and at the time of the hearing was a memberof the Machinists.Algeo testified that Smallwood would stop hiswork "and go and smoke" and that he had informed him "differenttimes" about that, but "that, of course, wasn't exactly -%vhat I laid himoff for."He testified that the reason for his lay-off was his habitof leaving the building before the whistle blew, and that he had toldhim about that at various times.Algeo did not deny that otheremployees were in the habit of leaving the department before thewhistle blew as frequently as Smallwood did.Nor did he deny thatother employees went out for a smoke, as well as Smallwood.Noris it controverted that Smallwood was active for the Amalgamated,although Alego denied that he knew of Smallwood's activity.In view of Smallwood's length of tenure of employment, his senior-ity in his department, the fact that other employees were in the habitof leaving the department before the whistle blew, and other cir-cumstances of his lay-off as set forth above, we are of the opinion thatthe real motive behind his lay-off was not the one advanced by Algeo.We find that the respondent laid off Harry Smallwood on April 16,1937, and thereby discriminated against him with respect to hire andtenure of employment to discourage membership in the Amalgamated.Marion F. Lemen.The amended complaint alleges that MarionF. Lemen was discharged by the respondent on or about July 6, 1937,because of membership in and activity for the Amalgamated, andhas at all times since that date been refused reinstatement.Theanswer denies that Lemen was discharged and alleges that he quit.From Lemen's testimony it appears that he was employed by therespondent on January 21, 1937, and that prior to the strike of April29, 1937, he was engaged in working as a punch press operator andshears man at 40 cents per hour. Lemen was instrumental in or-ganizing the Amalgamated in the middle of March 1937 and aboutthat time was elected president.He has since been extremely activein organizational activity on behalf of the Amalgamated.He wasthe spokesman for the collective bargaining committee which at-tempted to negotiate with,the respondent on behalf of the Amalga-mated, and to discuss with it alleged discriminatory discharges ofitsmembers prior to the strike of April 29, 1937.Prior to the dissolution of the Association, Lemen had been solicitedby supervisory employees of the respondent to join the Associationand to sign a petition in favor of it.He had refused.Carmen, hisforeman, admitted having invited Lemen to go to a meeting of theAssociation about April 1, 1937.Best, his assistant foreman, askedhim to go to an Association meeting at that time, and he did. Lement estified that discussion at that meeting concerned the proposition DECISIONS AND ORDERS581that an organization was necessary to "keep the outside union out ofthe plant."In view of his position with and activity for the Amalgamated andhis meetings with the respondent on its behalf, there is no doubt thatLemen was 'well-known to the respondent and its supervisory em-ployees as organizer and president of the Amalgamated.He testi-fied that on April 1, 1937, Carmen told him to "use his head and getout" of the Amalgamated.At that time, upon indicating his refusalto leave the Amalgamated and to join the Association, he was laidoff for a day.According to the agreement of July 6, 1937, among the respondent,the Amalgamated, and the Machinists which ended the sit-downstrike previously referred to above, the respondent agreed to 'returnall the usual workers to their regular jobs under regular conditions asquickly as the completion of inventory is made."The respondentfurther agreed that there would be "no discrimination of any kindmade against those who have been participating in the recent labordisturbances."Lemen went back to his old job on the punch presson July 7, 1937.There were two punch press operators in his de-partment at that time.Lemen testified that prior to the strike ofApril 29, 1937, he had spent most of his time on punch presses or onshears.He had also spent about 8 hours per month oiling andwiping steel.It is undisputed that he had never operated an anneal-ing furnace prior to July 7, 1937.Lemen worked one-half day on the punch press.On the after-noon of July 7, 1937, Carmen requested him to work on the anneal-ing furnace.The furnace was not in the same department whereLemen worked, although it was in the same room and under Car-men's jurisdiction at that time.Carmen told him that he wasshort-handed and that he was going to put him on the furnace.Albright, the former furnace man, had not returned after the strike.Lemen testified that Carmen said to him at that time "he wasn'tdoing this to ^ me to try to be dirty, but he had to have a man onthere, and I had to be it." It is undisputed that Zurcher, anotheremployee in the department, had formerly regularly substituted forAlbright in the latter's absence.Lemen asked Carmen why he didnot put Zurcher on the job, and Carmen answered that Zurcher wasengaged at the time in doing an important job. It is undisputedthat Zurcher at the time was oiling and wiping steel.Lemen testi-fied that oiling and wiping steel was the most common job in theplant, and that he had often performed that job.According toLemen's testimony "the job (annealing furnace) paid forty cents anhour.At better times during the past six months men had beenasked to take that job and it was refused."Lemen objected to being 582NATIONAL LABOR RELATIONS BOARDput on the furnace because "it was too hard; too much work forone man, a new man at that." He agreed, however, to work thefurnace that afternoon.Carmen told him "he would give me helpon it, and he told me he knew it was tob much work for one man, andhe said he would help me, and . . . he helped me move one crate ofware and suddenly found there was a lot of things to do." Lemenworked for 41/2 hours on the furnace that afternoon.The next morning he %vent to work on shears. About an hourafter he had started shearing, Carmen told him to go back to thefurnace.Lemen told him he did not want the job, that he couldnot stand it.Carmen again said "he was putting me on it-notbecause he wanted to be dirty, but because he had to. Lemen toldhim that "under the terms of my agreement, my old job was therewaiting for me, nobody on it, and I wanted it."Carmen told him ifhe did not want the furnace job he could go home. ThereuponLemen did so, on July 8, 1937.Curtis Smith, employee of the respondent, testified that when hisforeman, Pauli, came to notify him after the strike to return towork, Pauli said in a conversation with Smith and his wife, thatLemen would be returned to employment with the respondent butthat "he would have to work."Charles Davis, another employee of the respondent, testified thatat a picnic in July 1937 Stevens' (the superintendent's) son statedto him "that they had got rid of Lemen and that when Vasbindergot back from his trip ... and as soon as they got rid of Kemp-thorne, they would be rid of the threw men causing trouble in theunion there."On July 20, 1937, Lemen went to see Stevens, superintendent inthe plant, and was told that he had no work for him. On July 25,Lemen went to the plant to obtain 2 days' pay owing to him, and hewas told by the janitor to get outside the building.At the time ofthe hearing Lemen was employed by the Allied Products Corpora-tion,Cleveland, Ohio.His employment there had begun 3 weeksbefore the hearing. It does not appear how much he earned atthat employment.Carmen, foreman of Lemen's department, testified that Lemen re-fused to run the furnace and that he gave as a reason for thisrefusal that the job did not pay enough, that "he wouldn't take itat that price."Campbell, an employee in that department, testifiedthat Lemen told him the first afternoon during which he ran thefurnace, that he would not run it for 70 cents an hour and thathe would "quit his job first." Both Carmen and Campbell werepreviously active in the Association, and Campbell is a member ofthe Machinists.Carmen denied that a man had to have considerableexperience in running a furnace in order to avoid ruining material DECISIONS AND ORDERS583put in it.However, he admitted that he took the trouble of teach-ing Lemen how to run it because he "didn't want him to upset a loadin that furnace."He admitted that Lemen had never run the fur-nace before.Lemen's testimony with respect to the strenuousness ofthe work of operating the furnace and the fact that that work wasless desirable than the operation of a punch press does not seem tobe controverted.Moreover,Lemen's testimony that"during thelast six months men had been asked to take that job and it was re-fused" is not disputed. It is significant that Campbell, who tookLemen's place when the latter left, worked on the furnace for one-half day only.The respondent had, by the end of that time, hireda new inexperienced man to run it.Carmen and Campbell testified that oiling and wiping steel wereimportant operations in the plant, and that Zurcher, being engaged inthose operations, could therefore not be placed on the furnace.Car-men and Campbell admitted, however, that Zurcher had formerlysubstituted for Albright on the furnace in the latter's absence.More-over, it appears that Lemen had formerly oiled and wiped steel, ac-cording to his testimony, and Campbell admitted he had oiled andwiped ware. Carmen, however, denied that Lemen had formerly oiledand wiped "those plates" before (referring to plates Zurcher wasengaged in wiping).Whatever the importance of oiling and wipingsteelmay be in the plant, and its importance is in dispute on thisrecord, it may be doubted that the operation of oiling and wipingsteel is as important as the operation of an annealing furnace; noris such a contention made by the respondent.Carmen admitted soliciting Lemen to go to the Association meeting;he, however, denied the conversation of April 1, 1937, in which, ac-cording to Lemen, he had told Lemen to "get out of the Amalgamated."He admitted knowing Lemen was president of the Amalgamated.The fact that Lemen was active on behalf of the Amalgamated isuncontroverted.The fact that his activities were known to therespondent is clear.The statement of Pauli as testified to by CurtisSmith is uncontroverted.The statement of the superintendent's sonas testified to by Charles Davis is uncontroverted.From all the facts and circumstances set forth above and from therecord as a whole, we are led to believe that Lemen was intentionallytransferred to the operation of an annealing furnace, a job which wasclearly one of the most strenuous and one of the least desirable jobsin the plant, for the sole purpose of bringing about a severance of hisemployment with the respondent because of his union activity.Sev-eral considerations point to that conclusion.The respondent's an-tagonism to the organizational activities ofmembers of theAmalgamated is clear. Lemen was at the forefront of those activities.With respect to the circumstances surrounding the choice of him as80618-38-von vi-38 5S4NATIONAL LABOR RELATIONS BOARDthe one to operate the furnace, especially with respect to the avail-ability of Zurcher, an experienced operator, for that job, the testi-mony of Lemen has the tone and detail about it which compels credit.Moreover, the testimony of Curtis Smith and Charles Davis concern-ing statements which indicate the respondent's motives is uncontro-verted and worthy of belief when considered in the light of the recordas a whole.From all the circumstances we conclude that the selectionby the respondent of Lemen for the operation of the furnace con-stituted discrimination against him with respect to the terms andconditions of his employment.The respondent thereby having causedhim to leave his employment with it, in effect discriminated againsthim with respect to hire and tenure of employment in order to discour-age membership in the Amalgamated, and we so find.Harold VCabinder.The amended complaint alleges that HaroldVasbinder was discharged on July 25, 1937, because of membership inand activity for the Amalgamated.The answer denies that he wasdischarged and alleges that lie left on a vacation on July 27, 1937,when told not to on pain of losing his job.Vasbinder testified that he was employed by the respondent inMarch 1931 in the shipping department.He joined the Amalgamatedin April 1937.He was first in seniority in his department.He wasnotified by the foreman of his department to return to work after thestrike which ended July 6, 1937.He worked to July 29 and on thatdate left on a vacation.He first told his foreman that he was going on a vacation in June1937.A week before going, his foreman asked him whether he hadnot better reconsider it, and said that being out on strike was enoughvacation for anyone.Two days before he left, his foreman toldhim "he would be sorry" if he took the contemplated vacation.Vas-binder admitted that he knew what the foreman meant but testifiedthat he did not think he would lose his job, because of his seniority inhis department. It does not appear from the record that he wasentitled to a vacation as a matter of right, or that the respondenthad any schedule of vacations. It appears rather that Vasbinderoriginally planned a vacation by voluntary arrangement with hisforeman.When he returned from his vacation on August 9, 1937,he was told by his foreman that he was discharged.We are unable to find from the above facts that the respondentdiscriminated against Vasbinder with respect to hire and tenure ofemployment in order to discourage membership in the Amalgamated.Joseph Blazer.The amended complaint alleges that Joseph Blazerwas discharged by the respondent on September 2, 1937, because ofmembership in and activity for the Amalgamated, and that the re-spondent has at all times since refused to reinstate him.The answeralleges that Blazer was discharged for cause. DECISIONS AND ORDERS585Blazer testified that he was employed by the respondent in October1936 in its shipping department, and that at the time of the allegeddischarge, there were ten employees in the department, and Blazerranked fifth in seniority.Blazer joined the Amalgamated in April1937 and thereafter was elected financial secretary.He was a mem-ber of the grievance committee of the Amalgamated and as a memberof that committee had met with the management of the respondent.His foreman, Pauli, was present at one of these meetings, and alsoadmitted having seen him on the picket line.Blazer was discharged on September 2, 1937.He vas told by Paulithat he had made mistakes in taking inventory, and that "they wereletting those go who made mistakes in inventory."Blazer testifiedthat he began to work for the respondent at 35 cents per hour, thatwithin 2 months his wage was raised to 38 cents, that after the strikeending July, 6, 1937, his rate of pay was raised to 46 cents and that1 month before his discharge lie received 50 cents.His pay increaseswere given to him without his asking for them.Blazer testified that taking inventory was part of his job, that thelast time was the third time he had taken inventory, that the first twotimes he had taken inventory together with another employee, butthat the last time he had been ordered to take inventory alone.Headmitted making four mistakes in taking inventory the last time.Hetestified, however, that he had also made mistakes before, but nothinghad been said to him with respect to them.Davis, another employeein the same department, testified that he had taken inventory in thesame department the same day that Blazer did, and had made half adozen mistakes, and that at the time of the hearing he was still em-ployed by the respondent.Davis also testified that all employeesmade mistakes in taking inventory. It does not appear that otheremployees were discharged for making mistakes.Blazer also ad-mitted that he had been reprimanded once before soon after hestarted to work because "a few of the orders got mixed up."He testi-fied, however, that at the time of his discharge, Pauli told him thathis work other than that of taking inventory was all right.Pauli testified that Blazer made some mistakes in shipping andthat the last time inventory was taken, Blazer made six mistakes.With respect to previous inventories, Pauli testified that it was"pretty hard to check up on who. made the mistakes. I have caughtmistakes on the inventory.Some of them are Joe's (Blazer's). Ididn't keep any special record of them."Pauli thus admitted thatmistakes were previously made by others.He testified that it wasusually difficult to check on the person who made the mistakes be-cause two men were usually assigned to the job of taking inventorytogether.At the last inventory, however, Blazer, Davis, and another 586NATIONAL LABOR RELATIONS BOARDemployee were assigned individually to take inventory of differentparts of the same department.Pauli did not deny that Davis hadalsomade a half dozen mistakes in inventory in the same depart-ment the same day that Blazer did.Pauli's testimony reveals that he was well aware of Blazer's ac-tivity for the Amalgamated. In view of Blazer's seniority and theincreases in pay which he had received and which were not denied byPauli, it is difficult to believe that the motivating cause for his dis-charge was the making of mistakes in taking inventory. It appearsreasonable to conclude from the testimony discussed above that suchmistakes are not unusual nor serious.Similar mistakes were not con-sidered sufficient to cause discharge of other employees.We find that the respondent discharged Blazer because of hismembership in and activity for the Amalgamated, and that the re-spondent thereby discriminated against him with respect to hire andtenure of employment to discourage membership in the Amalga-mated.Since his discharge Blazer has not found other regular employ-ment.He has earned about $10.Frank Morrell.The amended complaint alleges that Frank Mor-rellwas discharged by the respondent on July 6, 1937 because ofmembership in and activity for the Amalgamated, and that at alltimes since that date the respondent has refused to reinstate him.The answer alleges that Morrell took other employment after thestrike which ended July 6, 1937, and continued to work there, with-out applying for his former position until a period of several weekshad elapsed and another had been hired in his place.Morrell testified that he had been employed by the respondent 3years as It sprayer, that he was first in seniority in a departmentof five employees, and that he had never been told that his workwas unsatisfactory.He joined the Amalgamated about the middleof March.He testified that Stevens, superintendent, had once askedhim whether "he was C. I. 0.", and he had said "yes."Morrell admitted that before the strike of April 29, 1937, he toldStevens he was thinking of quitting and going to work at a brick-yard in which he owned stock.About 2 weeks after the strike beganhe did go to work for the brick company. On July 6, and withina few days thereafter, most employees of the respondent went backto work upon the reopening of the plant.Morrell testified that "theway we understand, the agreement was made, we all supposed to becalled back, notified."Although it appears from the record thatseveral employees were called back to work by foremen of the re-spondent, it does not appear that only those so notified were takenback, nor does the agreement itself indicate that the respondent took DECISIONS AND ORDERS587,the initiative of calling back its employees.3Morrell was not calledto work.He did not apply for his former position until a periodof 2 months had elapsed after the strike.Upon application he was,told that the plant was "filled up," but that he should file a newapplication.From the facts set forth above, we are of the opinion that Mor-rell's failure to secure reinstatement to his former position was dueto his own neglect to apply for such reinstatement.We, therefore,find that the respondent has not discriminated against Morrell withrespect to hire and tenure of employment in order to discouragemembership in the Amalgamated.JacleKeane.The amended complaint alleges that Jack Keanewas discharged by the respondent on July 6, 1937 because of member-ship in and activity for the Amalgamated.Keane was not availableto testify at the hearing, and no evidence was introduced in supportof the allegation of the complaint with respect to him.We, there-fore, do not find that the respondent discriminated against JackKeane with respect to hire and tenure of employment in order todiscourage membership in the Amalgamated.It is significant in the light of its antagonism to the Amalgamatedthat by the discharges found to be discriminatory as set forth above,the respondent severed from employment with it the president andthe 'financial secretary of the Amalgamated. It also temporarilysevered the employment of three active members of the Amalgamated.It does not appear in the record that any employees were dischargedor laid off by the respondent during the period covered by the dis-charges set forth above, other than those employees named in thecomplaint.We find that the respondent discharged Marion F.Lemen and Joseph Blazer and laid off Roy Henry, Eugene Davis, andHarry Smallwood, because of their membership in and activity forthe Amalgamated, and thereby has interfered with its employees inthe exercise of their rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.S The relevant portion of the agreement reads as follows:"In order to effect the termsof this mutual agreement the Company agrees to return all the usual workers to theirregular jobs under regular conditions as quickly as the completion of inventory is made.The Company further agrees there will be no discrimination of any kind . . . On behalfof the workers...the labor representatives assure the Company that the workers whoare returning to their jobs will faithfully perform their usual duties, etc." 588NATIONAL LABOR RELATIONS BOARDV. THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated filed its petition under Section 9 (c) of theAct, on June 7, 1937, during the sit-down strike referred to above,claiming to represent 80 employees in the plant, and stating that therespondent refused to negotiate with it, on the alleged ground thatthe respondent was afraid to antagonize the Machinists in so doing.In the agreement of July 6 discussed above, the respondent statedthat it would present an answer on July 20, as to whether or not itwould submit to a consent election.At the time of the hearing onthe petition of the Amalgamated, the respondent had not yet con-sented to an election.Lemen, president of the Amalgamated, statedat the hearing that his organization desired that an election be held.No evidence other than oral testimony was introduced at the hear-ing of September 2, 1937, with respect to membership in either labororganization.We find that a question has arisen concerning the representation ofemployees of the respondent.All.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII.THE APPROPRIATE UNITThe Amalgamated contends that all employees of the respondentexcept office employees, foremen, and assistant foremen, constitute anappropriate unit for the purposes of collective bargaining. The finan-cialsecretary of theMachinists testified that his organizationadmitted to membership and included among its membership clericalemployees, foremen, and assistant foremen.However, no objectionismade to the appropriateness of the unit contended for by thqAmalgamated.No other evidence with respect to the appropriateunit appears in the record.Under these circumstances, in accord-ance with our usual procedure, we will exclude clerical and super-visory employees, office employees, foremen, and assistant foremenfrom the unit.We find that the production and maintenance employees of therespondent at its Carrollton, Ohio, plant, except clerical and super-visory employees, office employees, foremen, and assistant foremen, DECISIONS AND ORDERS589constitute a unit appropriate for the purposes of collective bargain-ing and that said unit insures to employees of the respondent thefull benefit of their right to self-organization and to collective bar-gaining and otherwiseeffectuatesthe policies of the Act.VIII. TILE DETERMINATION OF REPRESENTATIVESUpon the basis of the, facts set forth : above, the Board issueditsDirection of Election on November 18, 1937. Since the employeesof the respondent were out on strike from April 29 to July 6, 1937,the Board directed that employees of the respondent on its pay rollas ofApril 28 be entitled to vote.In view of the intimidation at the plant during the week pre-ceding the election as set forth below, it is clear that the questionof representation which has arisen, has not yet been resolved.Anew election is therefore necessary.On December 28, 1937, theAmalgamated filed new charges against the respondent, allegingthat since July 1, 1937,, the respondent has been engaged in a delib-erate campaign of discrimination and intimidation against membersof the Amalgamated and has been removing, laying off, and dis-charging such members.We shall not at this time set the date for holding an election butshall direct that the election be delayed until such time as the Boardis satisfied that there has been sufficient compliance with its orderand until such time as disposition is made of the new charges.IX. INTIMIDATION AND COERCION PRIOR TO THE ELECTIONOF NOVEMBER29, 1937Pursuant to direction of the Board as stated above, an electionwas conducted on November 29, 1937.Evidence adduced at thehearing on the objections to the ballot reveals an atmosphere in theplant during the week prior to the election which was surchargedwith intimidation and threats by supervisory employees of therespondent against members of the Amalgamated.The events re-cited below took place during that week.About November 22, 1937, the purchasing agent of the respondentbrought into the shipping department of the plant about 10 copiesof the issue of the Cleveland Plain Dealer for November 22, 1937.This issue carried on its front page a news article which recited theimpending liquidation of the Federal Knitting Mills Company,Cleveland, Ohio.The article stated that a contributing cause forthe liquidation was a jurisdictional dispute between the Committeefor Industrial Organization and'the American Federation of Labor,resulting in an election conducted by the Board which was won bythe former organization. 590NATIONAL LABOR RELATIONS BOARDCopies of the paper appeared in several departments of the plant.Bernard Pauli, foreman of the shipping department, had the articlecut out of the paper, and showed it to Curtis Smith, an employee inthat department and member of the Aip l^amated.Pauli askedSmith to read the article and to pass it around the department, whichSmith did.Karns, a foreman in the plant, showed the article toVern Miller, employee and member of the Amalgamated, asked himto read it, and told him that the respondent would liquidate "if itgoes C. I. 0." in the coming election.Robert Illingsworth, memberof the Machinists and foreman of the spraying room, brought acopy of the paper into his department and asked three employeesthere, all members of the Amalgamated, to read the article. Carmen,foreman of the press room, asked Zurcher, employee in that de-partment and member of the Amalgamated, to take a copy of the,paper home with him, and told him that everyone else in the depart-ment had read the article. Zurcher was told that "if it went C. I. 0.,they would liquidate, they would do just like in that paper here."Copies of tho paper also appeared in the tin plate department, thepolishing room, and other departments.Thus the threat of a shut-down if the Amalgamated won camefirst from supervisory employees of the respondent. It was taken upand spread by others in their efforts to restrain the Amalgamated.On November 24 and 25,_ 1937, there appeared on the front pageof the Free Press Standard and the Carroll Journal, respectively,newspapers of Carrollton, Ohio, a letter signed by the Machinistsand attacking the Amalgamated. The letter was headlined "Can Car-rollton Afford To Lose Metal Products."Among other things, theletter said, "If the C. I. O. dominates the election it means the plantwill probably close its doors in Carrollton and retire from business andliquidate."C. A. Kerr, member of the Machinists, factory steward,and head of the Shop Committee, was seen showing the above issueof the Free Press Standard to employees in the plant during work-ing hours a few days before the election.Kerr testified that he wrote the letter and that it was printed bythe local newspapers without charge.He testified that shortly beforethe letter was printed, he mentioned to Pfefferkorn, president of therespondent, that he intended to have a letter published in the localpapers for the purpose of arousing sentiment in favor of the Ma-chinists.Pfefferkorn at that time, according to his testimony, askedKerr not to make representations in the letter that any of the state-ments therein were statements of the respondent.Pfefferkorn deniedthat he had ever made any statements which «,ould justify the head-line which appeared over the letter.Pfefferkorn, however, testifiedas follows: "I would say the headline was only assumed. The Com- DECISIONS AND ORDERS591piny made no such statement, that they were going to liquidate orgo out of business but that could be assumed that if we were goingto be controlled by a radical element that possibly we couldn't sur-vive."His other testimony clearly indicates that by "radical ele-ment" he was referring-to the Amalgamated.While the respondent may not have directly participated in thisparticular publication and its distribution, they were the normalresult of the previous activity of the respondent's supervisory em-ployees and of its attitude toward the Amalgamated, expressed byPfefferkorn at the hearing, which, according to his own testimony,was presumably common knowledge.The record discloses several other instances of threats by the re-spondent during the week prior to the election that the plant wouldshut down if the Amalgamated won. Algeo, foreman in the plantand member of the Machinists, came to Vern Miller's home on theSaturday before the election and told Mrs. Miller that "if it wentC. I. 0., they would liquidate the shop." Zurcher was similarlythreatened several times before he was told to read the article abovereferred to.Still other instances of intimidation appear in the record.Charles May, employee of the respondent, during the week preced-ing the election was told by his foreman, Karns, on November 26,1937, "to use his head" before voting in the election.May let himknow that he would vote for the Amalgamated.Karns thereupontold him that if he "voted C. I. 0., they would liquidate the plantand shut her down."When May reported for work on the morningof November 29, 1937, the day of the election he was discharged byKarns and told that he "talked too much."Also on the morning ofthe day of the election, Karns came to Vern Miller and said, "I wantyou to vote for the A. F. L. If the C. I. 0. wins ... there will be nowork tomorrow."Miller asked him if that applied to everyone andthe answer was "yes."Miller told him that he could not vote for theMachinists.Miller testified that that was "the last day I worked."It is significant that most of the facts set forth above were notcontroverted at the hearing on the objections to the election. It isclear from such facts that the atmosphere in the plant during theweek prior to the election was full of threats and acts of intimida-tion of supervisory employees of the respondent.An election con-ducted under these circumstances could not reflect the free and inde-pendent choice of the respondent's employees.We conclude thatsuch employees were not afforded an opportunity to choose represent-atives, free from intimidation and coercion on the part of the respond-ent, and that, therefore, the election of November 29, 1937, is null,void, and of no effect. 592NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in both cases, the Board makes the following :CONCLUSIONS OF LAW. 1.Amalgamated Association of Iron, Steel, & Tin Workers ofNorth America, Local No. 1571, and International 'Association ofMachinists, Local No. 1280, are labor organizations within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Marion F. Lemen, Joseph Blazer; Roy Henry, Eugene Davis,and Harry Smallwood, and thereby discouraging membership inAmalgamated Association of Iron, Steel, & Tin Workers of NorthAmerica, Local No. 1571, the respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (3) ofthe Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.-4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act..5.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the` Act, with respect to HaroldVasbinder, Frank Morrell, and Mervin Guess.6.A question affecting commerce has arisen concerning the repre-sentation of employees of Carrollton Metal Products Company, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.7.The production and maintenance employees of Carrollton MetalProducts Company at its Carrollton, Ohio, plant, except clerical andsupervisory employees, office employees, foremen, and assistant fore-men, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.8.The election of November 29, 1937, is null, void, and of noeffect.ORDER-Upon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Carrollton Metal Products Company, and its officers, agents, succes-sors, and assigns shall :1.Cease and desist from :(a)Discouragingmembership in Amalgamated Association ofIron. Steel, & Tin Workers of North America, or any other labor DECISIONS AND ORDERS593organization of its employees, or encouraging membership in Inter-national Association of Machinists, Local No. 1280, or any other labororganization of its employees, by discriminating against them inregard to hire or tenure of employment or any term or condition ofemployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :`(a)Offer to Marion F. Lemen and Joseph Blazer immediate andfull reinstatement to their former positions without prejudice to theirseniority and other rights and privileges;(b)Make whole Marion F. Lemen and Joseph Blazer for any lossof pay they have suffered by reason of the respondent's discriminationin regard to their hire and tenure of employment, by payment to eachof them, respectively, of a sum of money equal to that which he wouldnormally have earned as wages during the period from the date ofsuch discrimination to the date of the offer of reinstatement pursuantto this order, less any amount earned by him, during such period;(c)Make, whole Eugene Davis, Roy Henry, and Harry Smallwoodfor any loss of pay they have suffered by reason of the respondent'sdiscrimination in regard to their hire and tenure of employment,by payment to each of them, respectively, of a sum of money equalto that which he would normally have earned as wages during theperiod from the date of such discrimination to the date of his rein-statement, less any amount earned by him during such period;(d)Post immediately notices to its employees in conspicuousplaces throughout its plant, and maintain such notices for a periodof at least thirty (30) consecutive days from the date of the posting,stating that the respondent will, cease and desist as provided inparagraph 1 (a) and (b) of this order;(e)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the -allegations of the complaintthat the respondent has engaged in unfair labor practices withinthe meaning of Section 8 (1) and (3) of the Act by dischargingHarold Vasbinder, Frank Morrell, Mervin Guess, and Jack Keane.be, and they hereby are, dismissed. 594NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1, as amended, it is herebyDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Carrollton Metal Products Company, Carrollton, Ohio, an elec-tion by secret ballot shall be conducted at such time as the Boardshall hereafter direct as stated in Section VIII of the above decision,under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as the agent of the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the production and maintenance em-ployees of Carrollton Metal Products Company at its Carrollton,Ohio, plant, excluding clerical and supervisory employees, officeemployees, foremen, and assistant foremen, and excluding those em-ployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented for the purposes of collec-tive bargaining by Amalgamated Association of Iron, Steel, & TinWorkers of North America, Local No. 1571, or by InternationalAssociation of Machinists, Local No. 1280,.or by neither.